Citation Nr: 0102701	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Nella P. Mangubat


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2000 the Board received a VA Form 22a in which the 
appellant appointed an agent, listed above, to be her 
representative.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Army of the United States (AUS), or the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA DIC benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the pertinent evidence of record reveals that 
ARPERCEN found in February 1973 that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

The death certificate indicates that the appellant's spouse 
passed away in November 1982.  

In July 1999 the appellant submitted her claim for DIC 
benefits.  Submitted with this claim are multiple documents.  
There is a document from the Philippine Veterans Affairs 
Office (PVAO) certifying that the appellant's spouse was a 
veteran of World War II.  There is a November 1982 
certification, an April 1974 Statement of Records, and a 
portion (later submitted in its entirety) of an Affidavit for 
Philippine Army Personnel all indicating that the appellant's 
spouse served with the United States Armed Forces in the Far 
East (USAFFE) during World War II.  

There is also a copy of what appears to be a service document 
indicating that the appellant's spouse had service in the 
USAFFE from December 1941 to June 1945.  The date of this 
document is not specified.  This document was again submitted 
in December 1999, and it is indicated that a copy of this 
document was sent to ARPERCEN.  

In October 1999 the RO received more documents submitted in 
an attempt to verify of certify the spouse's service.  A May 
1978 document and a December 1985 document certified that he 
had service in the Philippine Army (PA).  

The December 1985 document indicated a middle initial for the 
spouse different from what was previously noted.  There are 
January 1973, July 1976, and January 1986 certifications of 
service in the USAFFE.  

In January 2000, the RO, noting possible variations in the 
name of the appellant's spouse, sent another request to 
ARPERCEN, asking if the variations in name warranted a change 
in the previous negative certification.  

In February 2000 ARPERCEN responded that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never establishes 
the status of veteran.  Consequently, VA is not obligated to 
assist the appellant in developing facts pertinent to her 
contentions.  Aguilar, supra.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310 (West 1991).  


The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2000).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (2000).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  



The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

In February 1973, ARPERCEN determined that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In January 2000, the RO, noting possible variations in the 
name of the appellant's spouse, sent another request to 
ARPERCEN, asking if the variations in name warrant a change 
in the previous negative certification.  

In February 2000 ARPERCEN responded that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant has submitted a variety of documents in an 
attempt to verify her former spouse's military service, 
including what appears to be a copy of a service department 
record documenting the spouse's service in the USAFFE.  All 
of the above-mentioned documents, including the copy of the 
old service department record, fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  



With respect to the apparent copy of the old service 
department record, the Board notes that this copy was not 
issued by the service department or a public custodian of 
records who certified that the copy was a true and exact copy 
of the document in the custodian's custody, and therefore 
also fails to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service.  

Furthermore, there are two more recent service department 
verifications that the appellant's spouse had no such 
service.  In addition, the record indicates that the copy of 
the old service department was sent to ARPERCEN, and that, in 
spite of this, ARPERCEN still subsequently found that the 
appellant's spouse did not have the requisite service.  

Therefore, these documents may not be accepted by the Board 
as verification of the appellant's service for the purpose of 
receiving VA benefits.  

ARPERCEN's determination that the appellant did not serve as 
a member of either the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces, is binding upon the Board.  Duro, 
supra.  

In light of the above, the claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Eligibility for VA DIC benefits is not established and the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

